Citation Nr: 1230406	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  08-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 Board decision, which added the issue of a TDIU to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The RO in New Orleans, Louisiana, currently has local jurisdiction over the matter.  The development has been completed and the matter has now been returned to the Board for appellate review. 

The Board notes that the Veteran was afforded a Board videoconference hearing in January 2011 before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran did not testify on the TDIU issue.  However, a transcript of the hearing has still been included in the claims file.

In its September 2011 Remand, the Board referred the issues of entitlement to service connection for a low back disorder and several foot problems, to include as secondary to the Veteran's bilateral leg disabilities, and the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  To date, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of entitlement to service connection for renal kidney failure, to include as secondary to the service-connected Type II diabetes mellitus, has been raised by the record in an October 2011 statement.  To date, this issue also has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and the Board is referring the issues to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is currently service-connected for: peripheral vascular disease of the left lower extremity, currently evaluated as 40 percent disabling; peripheral vascular disease of the right lower extremity, currently evaluated as 40 percent disabling; coronary artery disease, status post stent placement, currently evaluated as 30 percent disabling; Type II diabetes mellitus, currently evaluated as 20 percent disabling; diabetic neuropathy of the right lower extremity, currently evaluated as 10 percent disabling; diabetic neuropathy of the left lower extremity, currently evaluated as 10 percent disabling; diabetic retinopathy, currently evaluated as 0 percent disabling; and, diabetic neuropathy of the bilateral upper extremities, currently evaluated as 0 percent disabling.

2.  The Veteran is unemployable by reason of his service-connected disabilities.


CONCLUSION OF LAW

The schedular criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is currently unemployable due to his service-connected disabilities.

Applicable law provides that a total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as the result of service- connected disabilities provided that, if there is one such disability, this disability shall be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that the Veteran meets the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).  The Veteran is currently service-connected for: peripheral vascular disease of the left lower extremity, currently evaluated as 40 percent disabling; peripheral vascular disease of the right lower extremity, currently evaluated as 40 percent disabling; coronary artery disease, status post stent placement, currently evaluated as 30 percent disabling; Type II diabetes mellitus, currently evaluated as 20 percent disabling; diabetic neuropathy of the right lower extremity, currently evaluated as 10 percent disabling; diabetic neuropathy of the left lower extremity, currently evaluated as 10 percent disabling; diabetic retinopathy, currently evaluated as 0 percent disabling; and, diabetic neuropathy of the bilateral upper extremities, currently evaluated as 0 percent disabling.  By way of application of the combined ratings table, the Veteran's combined rating is 90 percent.  38 C.F.R. § 4.25.  

The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Here, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  

The Veteran is currently unemployed.  The evidence of record does not indicate that the Veteran has an educational background.  The Veteran was previously employed as a salesperson of auto parts for almost twenty years.  The Veteran has a job history in sales and restocking grocery shelves.  See generally Social Security Administration (SSA) disability benefits records and VA examination report of February 2003.  He asserts that he is currently unemployed because his prior occupation as a salesperson required prolonged standing and sitting.  The Veteran argues that his service-connected peripheral neuropathy in the upper and lower extremities and his fatigability from his service-connected disabilties prevent him from prolonged standing and sitting - tasks that are required for his job as a salesperson.  See September 2011 VA examination report.  The Board finds the Veteran's lay statements to be both competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's lay statements are also supported by the medical evidence of record.  In September 2011, the Veteran was provided a VA compensation examination.  At this examination, the Veteran indicated that he was currently unemployed and had been for the past 5 to 10 years.  The Veteran's prior occupation had been an auto parts salesman.  The Veteran stated that because of fatigability and neuropathy in his upper and lower extremities, he was unable to do prolonged standing, walking, driving, traveling, or carrying heavy objects, which affected his job as a salesman.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner noted the Veteran's complaints of fatigability and peripheral neuropathy in the upper and lower extremities, which affect his ability to do prolonged standing and sitting - tasks that are required for his job as a salesperson.  However, the examiner found that a sedentary job (i.e., "desk job") would be feasible given the Veteran's service-connected disabilities.


In October 2011, a VA medical opinion was obtained concerning the Veteran's diabetic retinopathy.  The VA examiner reviewed the claims file before arriving at his conclusion.  The examiner determined that based on the Veteran's recent visual acuities, the Veteran was employable.  

The question here is whether the Veteran has the appropriate education and work experience to obtain and retain a substantially gainful occupation of a sedentary nature.  38 C.F.R. § 4.16(a).  While the Veteran's advancing age may not be considered in determining entitlement to a TDIU rating, his education and past work experience must be considered.  Id.  Given his occupational background in sales, it is unrealistic to expect that the Veteran is capable of this work as the VA examiner noted that his ability to perform these actions was affected by his service connected disabilities.  His comment that the Veteran should be able to work in a clerical position contradicts the prior statement.  

Consequently, giving the Veteran the benefit of the doubt and in considering the Veteran's subjective reports, the Board concludes that the pertinent evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining a substantially gainful occupation, and therefore entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


